Citation Nr: 1414696	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  05-15 086	)	DATE
	)
  )

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 1973.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2004 decision by the RO in Columbia, South Carolina.  After the decision was entered, the case was transferred to the jurisdiction of the RO in Cleveland, Ohio.

The Veteran testified before the undersigned at a Board video-conference hearing in June 2006.  A transcript of that hearing was prepared and associated with the claims file.

After remanding the claim for additional development in September 2006, the Board denied the Veteran's appeal by a decision entered in August 2007.

The Veteran appealed the Board's August 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  By a memorandum decision entered in October 2009, the Court vacated the Board's decision and remanded the matter for further development and readjudication.

In July 2010, the Board remanded the claim for further development consistent with the Court's order.  In April 2011, while the case was in remand status, the Veteran was awarded a total (100 percent) evaluation for disability unrelated to the present appeal.






FINDING OF FACT

On March 19, 2014, prior to the promulgation of a decision, the Board received notification from the Veteran, through his attorney, that he wished to withdraw the present appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On March 19, 2014, prior to the promulgation of a decision, the Board received notification from the Veteran, through his attorney, that he wished to withdraw the present appeal.  Thus, no allegations of errors of fact or law remain for appellate consideration.  As such, the Board does not have jurisdiction to review the appeal and the appeal must be dismissed.




ORDER

The appeal is dismissed.



		
DAVID A. BRENNINGMEYER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


